Riddick, J., (dissenting.) I am of the opinion that the interveners have no right under the statute to contest the grounds of plaintiff’s attachment. It is not denied that the claim of plaintiff is based upon an honest debt. The affidavit showed cause for attachment upon a debt not due, and as this affidavit was not controverted by defendant, its allegations should be taken as true, not only against defendant, but against interveners also. Glaser v. Bank, 62 Ark. 171; Rice v. Adler, 71 Fed. 157.